DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Fig. 2 contains color elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. It appears that the term “a computer-implemented method” is alternative language for “a computer program”. Thus, the claims are drawn to a computer program per se. 
A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material.  
It is noted that computer programs embodied on a computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10-14, 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2015/0029498 A1, cited by Applicant), in view of Korb et al. (US 2013/0271749 A1).
With respect to claims 1, 26, and 27, Guan discloses: a system configured for determining one or more characteristics of light in an optical system (par. [0002]), comprising: one or more first detectors (654b) configured to detect light emitted from a light source (603) at one or more first angles (Fig. 6B, light is detected at 654b, angled away from light incident on sample) mutually exclusive of one or more second angles at 
Guan is silent with regard to the detection of light having one or more wavelengths shorter than 190 nm. Korb discloses a similar device for measurement of an optical system (abstract), wherein illumination light is used having a wavelength of 5 nm to 15 nm (par. [0004]). Korb specifically teaches that “the smaller the wavelength of the radiation used, the smaller the structures which can be imaged” (Korb, par. [0004]). As Guan discloses measurement of a reticle (Guan, par. [0009]), it would have been obvious to one having ordinary skill in the art at the effective filing date to select an appropriate wavelength for illumination.
Further, Korb discloses an additional illumination/detection geometry including light from a laser source (250, Fig. 2a) impinging on a sample at a first angle (towards object field, 231) and detected at a second angle (towards image plane 211, via optics, Fig. 2a, par. [0011-0012]). It would have been obvious to one having ordinary skill in the art to employ an 
With further respect to claims 26 and 27, it would have been obvious to one having ordinary skill in the art to provide a program or computer means to perform the steps described with respect to claim 1 above, as it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Further, Guan discloses generally embodying the method as a computer program (par. [0088]).
With respect to claim 25, Guan discloses: a system configured for determining information for a specimen (examination of a reticle, abstract), comprising: a light source (660); one or more first detectors configured to detect the light emitted from the light source at one or more first angles and to generate first output responsive to the light detected by the one or more first detectors (Fig. 6B, light is detected at 654b); one or more second optical elements (676/651b, Fig. 6B) configured to collect the light emitted from the light source at one or more second angles mutually exclusive of the one or more first angles (approximately 90 degree angle to path that leads to 654b, Fig. 6B), to direct the light collected at the one 
Guan is silent with regard to the detection of light having one or more wavelengths shorter than 190 nm. Korb discloses a similar device for measurement of an optical system (abstract), wherein illumination light is used having a wavelength of 5 nm to 15 nm (par. [0004]). Korb specifically teaches that “the smaller the wavelength of the radiation used, the smaller the structures which can be imaged” (Korb, par. [0004]). As 
With respect to claim 2, Guan discloses an optical path of the light between the light source and the one or more first detectors (path extending to 654b, Fig. 6B) is not spatially coincident with an optical path of the light between the light source and the specimen (path extending to M, between 676 and M is not spatially coincident with path from 676 to 654b, thus the two paths are not entirely spatially coincident).
With respect to claim 3, Guan discloses an optical element (676) which, in conjunction with the light source, provides illumination means at one or more first angles (towards 654b) and one or more second angles (towards specimen M and 654a) simultaneously.
With respect to claim 4, Guan discloses the claimed configuration wherein the one or more first detectors are further configured for detecting the light at the one or more first angles (from 660 to 654b via 676) while the optical system (676/652) 25collects the light at the one or more second angles and directs the light collected at the one or more second angles to the specimen for the illumination of the specimen (towards M and 654b).

With respect to claim 8, Guan discloses first detectors which comprise one or more two-dimensional detectors (CCD arrays, PMT sensor, etc.; par. [0083]).
With respect to claims 10-12, Korb, as applied in combination above, discloses measurement of spatial incident intensity distribution within an illumination field at the specimen (par. [0218]), and specifically illustrated three dimensional spatial intensity distributions (Fig. 8a-10d), and using spatial distributions for determining characteristics which comprise spatial and temporal characteristics (temporal change caused by contamination, par. [0218]).
With respect to claims 13 and 14, Guan disclose outputting the determine done or more characteristics to a computer, wherein a control subsystem for altering one or more parameters of the optical system based on the determined one or more characteristics (means for moving illumination optics and/or stage relative to detector or camera for scanning, par. [0084]).

With respect to claim 19, Guan discloses an examination system for the examination of a reticle (par. [0038]).
With respect to claims 21-24, Guan discloses the device to be used for metrology (specifically, defect inspection, par. [0008]) in a photolithographic system (par. [0017]).
With respect to claim 20, Guan does not specify that the specimen is a wafer. However, the nature of the specimen does not directly impact the structure or function of the system itself, and would thus be considered a recitation of intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Allowable Subject Matter
Claims 5, 7, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the cited prior art does not appear to disclose or reasonably suggest the claimed first angles and second angles having mirror symmetry with respect to an axis of symmetry of the light source.
With respect to claim 7, the cited prior art does not appear to disclose or reasonably suggest the claimed additional first detectors at one or more additional first angles mutually exclusive of the one or more first angles and the one or more second angles.
With respect to claim 9, the cited prior art does not appear to disclose or reasonably suggest using a tomographic technique and an optical model of the optical system.
With respect to claim 15, the cited prior art does not appear to disclose or reasonably suggest the claimed calibration detectors, arranged and functioning as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	18 March 2022